DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed 02/17/2021.  

Response to Amendment
     The amendments to Claims 2, 4,8,10 12, 18, 20 and 22-27, in the submission filed 02/17/2021 are acknowledged and accepted. Claims 2-6, 8-10 and 12-27 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent -10326829 and U.S. Patent No.9876848 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-6, 8-10 and 12-27 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and amendment filed on August 22, 2016. See MPEP 1302.14(l).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/25/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457